jfourtij Court of
                                           Antonio, Ccxns

                                         October 20, 2014


                                       No. 04-14-00103-CR


                                          iVIeh in Martin.
                                             Appellant


                                                 v.



                                        The State of Texas.
                                             Appellee


                                  Trial Court Case No. 2012CR3537


                                          ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. APP. P. 39.S. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December 10, 2014. to the following panel:
Justice Martinez. Justice Alvarez, and Justice Chapa. A!! parties will be notified of the Court's
decision in this appeal in accordance with Tux. R. Ai'P. P. 48.


       Either parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP, P. 39.8. Such a motion should be fiied within ten (10)
days from the dale of this order.


       It is so ORDERED on October 20. 2014.




       rN WITNESS WHEREOF, I have hereunto set my hand and a/fixed theVal o
court on this October 20. 2014.